DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 12/13/2021, as directed by the Non-Final Rejection on 08/17/2021. Claims 1, 10 and 15 are amended. Claims 4-6, 9 and 14 are canceled. Claims 1-3, 7-8, 10-13 and 15-20 are pending in the instant application. The rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The rejections under 35 U.S.C 103 are withdrawn as necessitated amendment and due to the Applicant’s arguments.
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 12/13/2021, with respect to the combination of the devices of Holyoake and Freeman have been fully considered and are persuasive.  The rejections of claims 1-3, 7-8, 10-13 and 15-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-8, 10-13 and 15-20 allowed and are renumbered 1-15.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Holyoake and Freeman. Though Holyoake discloses a sensor that may measure chest movement and acceleration, the measurements obtained from the thoracic parameters are not taught to control the flow rate of the ventilator or the flow rate delivered to the patient. Holyoake provides no motivation to use a chest sensor impedance or accelerometer to determine a minute volume or tidal volume for the purposes of changing the flow rate delivered to the patient. Additionally, Freeman may disclose a thoracic impedance sensor to determine a tidal volume, however, the tidal volume is not considered for providing of any flow to the patient, as the device of Freeman is diagnostic and not directed towards a ventilation device. Thus, taken together, the combination of Holyoake and Freeman would not have led one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically included a bioimpedence sensor to measure a minute volume and respiratory rate or the tidal volume, and determine average peak inspiratory flow based on such .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785